 
 Exhibit 10.1

IMAGEWARE SYSTEMS, INC.
 
  AMENDED AND RESTATED CONSULTING AGREEMENT
 



This Amended and Restated Consulting Agreement (the “Agreement”) is made and
entered into effective as of November 13, 2020 (the “Effective Date”), by and
between Mr. S. James Miller, Jr. (the “Consultant”) and ImageWare Systems, Inc.,
a Delaware corporation (the “Company”).
 

RECITALS
 

WHEREAS, Consultant and the Company are currently parties to that certain
Transition Services Agreement dated March 2, 2020 (the “Current Agreement”)
whereby Consultant serves as the Company’s Executive Chairman of the Board;
 
WHEREAS, in connection with Consultant’s retirement from the Company, the
parties desire to transition Consultant from the Executive Chairman of the Board
to a full time consulting position to provide certain consulting services to the
Company; and
 
WHEREAS, the parties have mutually agreed to terminate the Current Agreement and
enter into this Agreement to govern the consulting relationship between
Consultant and the Company.
 
AGREEMENT
  
In consideration of the mutual covenants herein contained, the parties agree as
follows:
 
1.             Termination of Current Agreement. Upon the Effective Date, the
Current Agreement will be terminated in its entirety and this Agreement shall
supersede the Current Agreement in all respects. In connection with the
termination of the Current Agreement, the Company shall pay to Consultant, on
the Effective Date, the following: (i) any unpaid base salary due to Consultant
under the Current Agreement for all periods prior to the Effective Date, (ii)
all amounts due for accrued and unused vacation through the Effective Date, and
(iii) all amounts for reimbursement of all expenses incurred by Consultant in
connection with his employment with the Company for all periods prior to the
Effective Date, each of which amounts described in clauses (i), (ii) and (iii)
above are set forth on Exhibit A and hereby agreed by the parties.
  
2.            Services of Consultant. Subject at all times to the Company’s
right to terminate this Agreement, as set forth in Section 4, the Consultant
shall provide such consulting and other services from time to time as reasonably
requested by the Company’s Chief Executive Officer which are commensurate with
Consultant’s skills and experience and be substantially similar to the services
Consultant was providing to the Company prior to the date hereof, it being
understood that Consultant’s role and responsibilities shall principally be in
the areas of sales and business development (the “Services”). Notwithstanding
the following, Consultant shall only be required to provide the Services from
the Company’s headquarters in San Diego, California or the Consultant’s home
residence, at the discretion of the Consultant. The parties agree and
acknowledge that, Consultant shall provide Services to the Company from time to
time as requested by the Company up to a maximum of sixteen (16) hours per week
(the “Hours Cap”) in fulfilling his obligations hereunder. As an independent
contractor, Consultant is free to provide services to other entities during the
Term as long as Consultant does not violate any of the terms of this Agreement;
provided, however, during the Term, Consultant shall not provide advisory,
consulting or other services to any entity that directly or indirectly competes
with the Company. Subject to the Hours Cap, Consultant agrees to attend such
meetings as the Chief Executive Officer may reasonably request for proper
communication of his advice and consultation. Consultant shall coordinate the
furnishing of Consultant’s Services pursuant to this Agreement with the Company
in order that such Services can be provided in such a way as to generally
conform to the business schedules of the Company, but the method of performance,
time of performance, place of performance, hours utilized in such performance,
and other details of the manner of performance of Consultant’s services
hereunder shall be within the sole discretion of Consultant.
 
 




 

 
 
 
3.            Resignation from the Board of Directors. As of the Effective Date,
Consultant hereby resigns from the Board of Directors of the Company.
  
4.            Term of Engagement. Subject to Company’s right to terminate this
Agreement pursuant to this Section 4, the term of Consultant’s engagement under
this Agreement shall commence on the Effective Date and shall continue for a
full five (5) month term (such period being referred to herein as the “Term”,
and such date, the “Termination Date”).


 (a)           Termination for Breach. Either party may terminate this Agreement
if the other party breaches any material term of this Agreement and fails to
cure such breach within ten (10) days following written notice thereof from the
non-breaching party.
 
(b)           Effect of Termination. Upon the expiration or termination of this
Agreement for any reason: (i) Consultant will promptly deliver to Company all
Consultant Work Product, including all work in progress on any Consultant Work
Product not previously delivered to Company, if any; (ii) Consultant will
promptly deliver to Company all Confidential Information in Consultant’s
possession or control; and (iii) Company will pay Consultant any accrued but
unpaid fees due and payable to Consultant pursuant to Section 5.
 
5.            Compensation and Benefits.
 
(a)            Consultant shall be paid a monthly consulting fee (“Consulting
Fee”), and shall be entitled to certain benefits, each as more particularly set
forth in Exhibit A attached hereto and incorporated by reference herein. The
Consulting Fee shall be paid on the 1st day of each month following the date of
this Agreement (pro-rated for any portion of a month following the Effective
Date). The Company shall arrange for all payments due hereunder to be paid
automatically, at the times set forth above, through the Company’s accounts
payable system.
 
(b)            The Company has accrued 787,000 restricted stock units of the
Company (the “RSUs”) issuable to Consultant. Upon the Effective Date of this
Agreement 525,000 RSUs shall be issued by the Company to Consultant and shall
become fully vested as of the effective date. The remaining 262,000 unvested
RSUs shall terminate and be of no further force and effect.
 
(c) Consultant and the Company acknowledge and agree that (a) the Company is not
required to, and shall not, withhold federal or state income, gross receipts or
similar taxes from the Consulting Fee paid to Consultant hereunder and the
Company is not otherwise required to comply with any state or federal law
concerning the collection of income, gross receipts or similar taxes at the
source of payment of wages, (b) the Company is not required under the Federal
Unemployment Tax Act or the Federal Insurance Contribution Act to pay or
withhold taxes for unemployment compensation or for social security on behalf of
Consultant with respect to the Consulting Fee and (c) the Company is not
required under the laws of any state to obtain workers’ compensation insurance
or to make state unemployment compensation contributions on behalf of
Consultant.
 
6. No Authorization to Engage in Management Activities. No provision of this
Agreement shall be interpreted to imply such authorization or obligation on the
part of the Consultant to have any management responsibilities, authority or
activities including planning, organizing, directing, coordinating, and
controlling with respect to all or part of the Company, unless such activities
are directed by the Chief Executive Officer of the Company.
 
7. Release. For and in consideration for the agreements of the parties set forth
herein, the parties hereto, on each party’s own behalf and on behalf such
party’s successors and assigns (as the case may be, collectively referred to as
“Releasor”), hereby releases and forever discharges the other party, its
predecessors, successors, corporate affiliates, parent entities and subsidiaries
and its officers, directors, agents, representatives, employees, consultants and
advisors (as the case may be, collectively referred to as “Releasee”), from any
and all claims, counterclaims, demands, debts, actions, causes of action, suits,
expenses, costs, attorneys’ fees, damages, indemnities, obligations and/or
liabilities of any nature whatsoever (“Release”), whether known or unknown,
which Releasor ever had, now has or hereafter can, shall or may have against
Releasee, for, upon or by reason of any matter, cause or thing whatsoever from
the beginning of the world to the date of this Release, including, but not
limited to, the following: (i) all such claims and demands directly or
indirectly arising out of or in any way connected with Consultant’s employment
with the Company and/or its affiliated entities, parents and subsidiaries or the
termination of that employment, (ii) all such claims and demands related to
salary, bonuses, commissions, restricted stock, unvested stock options or
unvested warrants, or any other benefits or compensation which have, are or may
be due to Consultant or his beneficiaries from the Company and/or its affiliated
entities, parents and subsidiaries, including vacation pay, fringe benefits,
expense reimbursements, severance pay and/or any other form of compensation;
(iii) any claims arising under any federal, state or local law, statute or
ordinance; and (iv) any claims for breach of contract related to Consultant’s
employment, express or implied, including any claim for breach of any implied
covenant of good faith and fair dealing, wrongful discharge, discrimination,
harassment, fraud, defamation, intentional tort, emotional distress and
negligence. Notwithstanding the foregoing, Releasor does not release any rights
or claims against Releasee that may arise under the terms of this Agreement.
 
 



 

 
 
 
 
Consultant and the Company do not intend to release claims that Consultant may
not release as a matter of law, including but not limited to claims for
indemnity under California Labor Code Section 2802.
 
Notwithstanding the foregoing, Consultant is not releasing, and the Release
shall not include, any claims by Consultant for indemnification to which
Consultant may be entitled as a current or former director or officer of the
Company under the Company’s certificate of incorporation, bylaws or any
indemnification agreement between Consultant and the Company, in each case, as
they exist as of the date of this Agreement.
 
 
Nothing in this Section 7 shall prohibit Consultant from filing a charge or
complaint with a government agency such as but not limited to the Equal
Employment Opportunity Commission, the National Labor Relations Board, the
Department of Labor, the California Department of Fair Employment and Housing,
or other applicable state agency. However,
 
Nothing in this Section 7 shall prohibit or impair Consultant or the Company
from complying with all applicable laws, nor shall this Agreement be construed
to obligate either party to commit (or aid or abet in the commission of) any
unlawful act.
 
8. Non-Disparagement. Consultant agrees not to make, or cause any other person
to make, any public statement that is intended to criticize or disparage the
Company, any of its affiliates, or any of their respective officers, managers or
directors. The Company agrees to use commercially reasonable efforts to cause
its officers and members of its Board of Directors not to intentionally make, or
intentionally cause any other person to make, any public statement that is
intended to criticize or disparage Consultant. This Section 8 shall not be
construed to prohibit any person from responding publicly to incorrect public
statements or from making truthful statements when required by law, subpoena,
court order, or the like.
 
9. Prohibited Activities. Without the Company’s prior written consent, for a
period of two (2) years from the Effective Date, Consultant shall not (i)
solicit, directly or indirectly, or cause to be solicited the employment of or
employ any person who is now employed by Company (or whose activities are
dedicated to the Company); (ii) engage, directly or indirectly, in or with any
business that competes directly or indirectly with the business of the Company;
or (iii) solicit any current or prospective customer of the Company, the result
of which is that the Company’s business with such current or prospective
customer is harmed.
 
10. Independent Contractor. At all times during the Term, Consultant shall be an
independent contractor of the Company. In no event shall Consultant be deemed to
be an employee of the Company, and Consultant shall not at any time be entitled
to any employment rights or benefits from the Company or be deemed to be an
agent of the Company or have any power to bind or commit the Company or
otherwise act on its behalf, other than as specifically set forth on Exhibit A
attached hereto. Consultant acknowledges and agrees that, as a non-employee,
Consultant is not eligible for any benefits sponsored by the Company or any
other benefit from the Company, other than as specifically set forth on Exhibit
A attached hereto, and, accordingly, Consultant shall not participate in any
pension or welfare benefit plans, programs or arrangements of the Company.
Consultant shall not at any time communicate or represent to any third party, or
cause or knowingly permit any third-party to assume, that in performing the
Consulting Services hereunder, Consultant is an employee, agent or other
representative of the Company or has any authority to bind the Company or act on
behalf of the Company. Consultant shall be solely responsible for making all of
Consultant’s applicable tax filings and remittances with respect to amounts paid
to Consultant pursuant to this Agreement and shall indemnify and hold harmless
the Company and its respective representatives for all claims, damages, costs
and liabilities arising from Consultant’s failure to do so. It is not the
purpose or intention of this Agreement or the parties to create, and the same
shall not be construed as creating, any partnership, partnership relation, joint
venture, agency, or employment relationship.
 
11. Confidentiality and Non-Disclosure
 
(a) Through the performance of the Consulting Services hereunder, Consultant
shall have access to confidential and proprietary information of the Company,
including some or all of the following documents, materials and information of
the Company (collectively the “Confidential Information”): (i) business
strategies, corporate opportunities, research, financial and sales data, pricing
terms, evaluations, opinions, interpretations and acquisition prospects, (ii)
information relating to the identity of customers or their requirements, the
identity of key contacts within customers’ organizations or within the
organization of acquisition prospects, (iii) information about, marketing and
production plans or techniques; (iv) customer and supplier lists, prospective
customer information, current and anticipated customer requirements,
distribution networks, price lists, market studies and business plans; (v)
historical and projected sales data, financial data and projections, capital
spending budgets and operating budgets; (vi) employee and agent training
techniques and materials and personnel files, (vii) research and development
plans or results, and (viii) all other non-public information that gives the
Company a competitive advantage by virtue of its not being publicly known.
 




 

 
 
 
(b) Consultant hereby acknowledges and agrees that the protection of the
Confidential Information is necessary to protect and preserve the value of the
Company and its business. Accordingly, subject to the terms and conditions of
this Section 11, Consultant hereby covenants and agrees that, without the prior
written consent of the Company, Consultant shall not directly or indirectly
disclose any Confidential Information to any person or entity outside of the
Company and shall not use any Confidential Information other than for the
purpose of performing the Consulting Services hereunder.
 
(c) The provisions of Section 11(b) shall not apply to information (i) that is
or becomes generally known to, and available for use by, the public other than
as a result of the breach of this Agreement or any other obligation that
Consultant owes the Company, (ii) that is available to Consultant on a
non-confidential basis from a source that is not prohibited from disclosing such
information to Consultant by a contractual, legal, or fiduciary obligation to
the Company, (iii) that is required to be disclosed by applicable law, or
(iv) the disclosure of which by Consultant is reasonably necessary for
Consultant to satisfy and perform Consultant’s obligations under this Agreement.
If Consultant becomes compelled by applicable law or court or arbitrator’s order
to disclose any Confidential Information, Consultant shall provide the Company
with prompt written notice of such requirement so that the Company may seek a
protective order or other remedy prior to, and in respect of, such disclosure.
If such a protective order or other remedy is not obtained by, or is not
available to the Company, then Consultant shall use commercially reasonable
efforts to ensure that only the minimum portion of such Confidential Information
that is legally required to be disclosed is so disclosed, and Consultant shall
use commercially reasonable efforts to obtain assurances that confidential
treatment shall be given to such Confidential Information. Company agrees to
furnish Consultant with a list of sources prohibited by the Company from
disclosing Confidential information.
 
12. Non-Circumvention. The parties agree that they will work through each other
in all circumstances as to third parties which are introduced through the
efforts of one of the parties hereto and agree not to circumvent each other in
that regard without permission of the other party hereto.
 
13. Successors.
 
(a) Company's Successors. Any successor to the Company (whether direct or
indirect and whether by purchase, lease, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company's business and/or assets
shall assume the Company's obligations under this Agreement and agree expressly
to perform the Company's obligations under this Agreement in the same manner and
to the same extent as the Company would be required to perform such obligations
in the absence of a succession. For all purposes under this Agreement, the term
“Company” shall include any successor to the Company's business and/or assets
(including any parent company to the Company) which executes and delivers the
assumption agreement described in this subsection (a) or which becomes bound by
the terms of this Agreement by operation of law.
 
(b) Consultant’s Successors. Without the written consent of the Company,
Consultant shall not assign or transfer this Agreement or any right or
obligation under this Agreement to any other person or entity. Notwithstanding
the foregoing, the terms of this Agreement and all rights of Consultant
hereunder shall inure to the benefit of, and be enforceable by, Consultant’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.
 
14. Notices. Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered (if to the Company, addressed to its Secretary at the Company’s
principal place of business on a non-holiday weekday between the hours of 9 a.m.
and 5 p.m.; if to Consultant, via personal service to his last known residence)
or when mailed by U.S. registered or certified mail, return receipt requested
and postage prepaid.
 
15. Indemnity. Consultant will defend, indemnify and hold Company harmless from
and against all claims, damages, liabilities, losses, expenses and costs
(including reasonable fees and expenses of attorneys and other professionals)
arising out of or resulting fromany breach by Consultant of any of Consultant’s
covenants in this Agreement.
 
 




 

 
 
 
16.  Disclosure of Work Product. Consultant will, as an integral part of the
performance of Services, disclose in writing to Company all inventions,
products, designs, drawings, notes, documents, information, documentation,
improvements, works of authorship, processes, techniques, know-how, algorithms,
specifications, biological or chemical specimens or samples, hardware, circuits,
computer programs, databases, user interfaces, encoding techniques, and other
materials of any kind that Consultant may make, conceive, develop or reduce to
practice, alone or jointly with others, in connection with performing Services,
or that result from or that are related to such Services, whether or not they
are eligible for patent, copyright, mask work, trade secret, trademark or other
legal protection (collectively, “Consultant Work Product”).
 
17. Ownership of Consultant Work Product. Consultant and Company agree that, to
the fullest extent permitted by applicable law, each item of Consultant Work
Product will be a work made for hire owned exclusively by Company. Consultant
agrees that all Consultant Work Product will be the sole and exclusive property
of Company. Consultant hereby irrevocably transfers and assigns to Company, and
agrees to irrevocably transfer and assign to Company, all right, title and
interest in and to the Consultant Work Product, including all worldwide patent
rights (including patent applications and disclosures), copyright rights, mask
work rights, trade secret rights, know-how, and any and all other intellectual
property or proprietary rights (collectively, “Intellectual Property Rights”)
therein. At Company’s request and expense, during and after the term of this
Agreement, Consultant will assist and cooperate with Company in all respects,
and will execute documents, and will take such further acts reasonably requested
by Company to enable Company to acquire, transfer, maintain, perfect and enforce
its Intellectual Property Rights and other legal protections for the Consultant
Work Product. Consultant hereby appoints the officers of Company as Consultant’s
attorney-in-fact to execute documents on behalf of Consultant for this limited
purpose.
 
18. Miscellaneous Provisions.
 
(a) Consultant’s Legal Fees. The Company shall reimburse Consultant for all
legal fees incurred by Consultant in connection with the matters contemplated by
this Agreement, not to exceed $10,000. Any such amounts shall be paid by the
Company to Consultant within five business days of the Consultant providing the
Company with an invoice from Consultant’s legal counsel.
 
(b) Waiver. No provision of this Agreement may be modified, waived or discharged
unless the modification, waiver or discharge is agreed to in writing and signed
by the Consultant and by an authorized officer of the Company (other than the
Consultant). No waiver by either party of any breach of, or of compliance with,
any condition or provision of this Agreement by the other party shall be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.
 
(c) Entire Agreement; Amendments. This Agreement constitutes the entire and
final agreement between the parties with respect to the subject matter hereof
and supersedes any and all other written or oral agreements or understandings
between the parties. Notwithstanding the foregoing, this Agreement shall not
affect any non-disclosure, invention assignment, confidentiality or other
agreements executed by the parties governing the termination of Consultant’s
employment with the Company, which agreements by their terms survive the
termination of Consultant’s employment with the Company. This Agreement may not
be amended, supplemented, or otherwise modified except by a written agreement
executed by the parties
 
(d) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California, without regard to choice of
law principles.
 
(e) Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.
 
(f) Counterparts. This Agreement may be executed in separate counterparts, any
one of which need not contain signatures of more than one party, and may be
delivered by facsimile or other electronic means, but all of which shall be
deemed originals and taken together will constitute one and the same Agreement.
 
(g) Headings. The headings of the Articles and Sections hereof are inserted for
convenience only and shall not be deemed to constitute a part hereof nor to
affect the meaning thereof.
 





 

 
 
  

(h) Construction of Agreement. In the event of a conflict between the text of
the Agreement and any summary, description or other information regarding the
Agreement, the text of the Agreement shall control.
 
 
(i) Survival. Sections 7, 8, 9, 11, 15 and 16 of this Agreement shall survive
its termination for any reason.
 
(j) Cooperation with Investigations. Consultant shall cooperate in good faith in
all respects with the Company in connection with any request by Company, its
current or former shareholders, officers, directors, or auditors, or a federal
or state governmental authority for additional information and documents, or in
any governmental investigation, complaint, action or other inquiry.
 

 
 
 
 
 
 
 
 
 
 
 
 
 
  
[Remainder of Page Intentionally Left Blank]
 
 




 

 
 
 
IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.
 
 
 
COMPANY:  
IMAGEWARE SYSTEMS, INC.
 
 
 
 
 
 
By:
/s/ Kristin Taylor   

 
 
 
Name: Kristin Taylor
 
 
 
Title: Chief Executive Officer
 
 
 
 
 
 
 
 
 
 
 CONSULTANT:
/s/ James Miller  
 
 
  
S. James Miller, Jr.
 
 

 

 
 
 
  [Signature Page to Consultant Agreement]
 
 
 
 
 

 
 EXHIBIT A
 
BENEFITS
 
I.              Compensation and Benefits. Consultant’s compensation and other
benefits under this Agreement shall be as follows and is based on the status
change to terminated as of November 12, 2020:
 

A.            $8,550 gross salary minus standard tax deductions and elected
conributions consisting of 401(k), flexible spending account, and portion of
spouse medical premium.
 
B.            Unused accrued Paid Time Off balance of 204 hours valued at
$39,314.88.
 
C.            $767.76 has been paid via ACH on 9/23/20. This represents all
outstanding business-related expenses.
 
D.            Consulting Fee. The Company shall pay to Consultant a monthly
consulting fee (the “Consulting Fee”) of $19,000.00 per Month from the Effective
Date and thereafter monthly for a period of five full months from the Effective
Date. The Consulting Fee shall be paid on the 1st day of each month following
the Effective Date (pro-rated for any portion of a month following the Effective
Date).
 

E.            Commission. In addition to his Consulting Fee, Consultant shall be
eligible for a commission equal to 1.00% of all amounts actually paid to the
Company resulting from contracts and or purchase orders received by the Company
prior to the Termination Date from the Government of Mexico or its prime
contractors for products and services from the Company (“Qualifying Payments”);
provided, however, Consultant’s entitlement to the foregoing commission or any
commission for Qualifying Payments under this Paragraph E. shall only apply to
Qualifying Payments actually received by the Company in excess of $1.7 million;
provided, further, that the maximum amount of commissions payable hereunder
shall not exceed $228,000; provided, further, that Consultant’s entitlement to,
and the Company’s responsibility to pay, the foregoing commission or any
commission for Qualifying Payments under this Paragraph E. resulting from
contracts or purchase orders received by the Company after the Termination Date
shall cease as of the Termination Date.
 

F.            Expenses. Consultant shall be solely responsible for all expenses
incurred except those incurred at the request of and approved in advance by the
Chief Executive Officer. All air travel must be approved prior to travel and
such travel will be booked by the Company. All other expenses incurred by
Consultant require prior approval by the Chief Executive Officer.The Company
will reimburse Consultant for such expenses within thirty (30) days following
presentation by Consultant of such accounts and records as the Company
reasonably requires for accounting purposes.
 

G.            Benefits and Insurance. Consultant’s eligibility for Company-
sponsored and paid group life, long term disability and accidental death and
dismemberment, 401K eligibility and flexible spending account (Ameri-Flex) and
related plans shall each terminate on the Effective Date. During the Term, the
Company shall provide to Consultant and his dependents the same level of health
insurance benefits (medical, dental and vision) through COBRA continuation paid
for by the Company. The Company’s obligation to provide the coverage referred to
in the preceding sentence shall terminate for Consultant and his dependents as
of the Termination Date.
  

II.             Disability. In the event that Consultant suffers from a
permanent disability during the Term of this Agreement, then Consultant shall
continue to receive his Consulting Fee for the entire remainder of the Term. In
such event, Consultant’s service to the Company hereunder shall continue after
his disability and until the first to occur of (a) the Termination Date, or (b)
the death of Consultant; and during such period of time, Consultant shall not be
entitled to payment of expenses or benefits specified in Section above.
 
 

 



 
